                Case 18-10601-MFW                Doc 2633          Filed 11/14/19       Page 1 of 4



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------- x

In re:                                                         :          Chapter 11
                                                               :
THE WEINSTEIN COMPANY HOLDINGS                                 :          Case No. 18-10601 (MFW)
LLC, et al.,                                                   :
                                                               :          (Jointly Administered)
                                  Debtors.   1                 :
                                                               :          Obj. Deadline: December 4, 2019 at 4:00 p.m. (ET)
                                                                          Hearing Date: December 17, 2019 at 11:30 a.m. (ET)
------------------------------------------------------------- x

                       NOTICE OF SIXTH INTERIM FEE APPLICATION
                       REQUEST OF CRAVATH, SWAINE & MOORE LLP



Name of applicant (the “Applicant”):                         Cravath, Swaine & Moore LLP

                                                             the above-captioned debtors and debtors in
Authorized to provide professional services to:              possession (the “Debtors”)

                                                             April 24, 2018 nunc pro tunc to March 19,
Date of retention:                                           2018

Period for which compensation and
reimbursement is sought:                                     July 1, 2019 through September 30, 2019

Amount of compensation sought as
actual, reasonable, and necessary:                           $87,217.00

Amount of expense reimbursement sought
as actual, reasonable, and necessary:                        $159.14

This is a(n): X interim             ____ final application




1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification numbers is not
provided herein. A complete list of such information may be obtained on the website of the Debtors’ claims and
noticing agent at http://dm.epiq11.com/twc.
                   Case 18-10601-MFW           Doc 2633       Filed 11/14/19     Page 2 of 4



 Summary of fee applications for the compensation period:

                                                                Total Amount Approved to          Holdback
                                     Total Amount
                                                                Date via Certification of No        Fees
                                      Requested
                                                                         Objection                Requested

 Date Filed          Period                                        Fees          Expenses (@        Fees
                                   Fees          Expenses
[Docket No.]        Covered                                      (@ 80%)           100%)          (@ 20%)
      08/30/19      07/01/19 -
                                  $46,312.00        $132.72        $37,049.60          $132.72       $9,262.40
     [D.I. 2564]     07/31/19
      09/30/19      08/01/19 -
                                  $21,669.50         $16.62        $17,335.60           $16.62       $4,333.90
     [D.I. 2591]     08/31/19
      10/30/19      09/01/19 -                                    $0.00 (CNO       $0.00 (CNO
                                  $19,235.50          $9.80                                          $3,847.10
     [D.I. 2621]     09/30/19                                    due 11/19/19)    due 11/19/19)
Total:                            $87,217.00        $159.14        $54,385.20          $149.34      $17,443.40



 Summary of any objections to fee applications: None.

                    PLEASE TAKE NOTICE that, pursuant to the Court’s Order Establishing

 Procedures for Interim Compensation and Reimbursement of Expenses of Professionals, dated

 April 17, 2018 [Docket No. 247] (the “Interim Compensation Order”),2 objections, if any, to

 this Interim Fee Application must be filed with the Court and served on the Applicant at the

 address set forth below and the Notice Parties so as to be received by December 4, 2019 at

 4:00 p.m. (ET).

                    PLEASE TAKE FURTHER NOTICE that a hearing to consider this Interim Fee

 Application will be held before the Honorable Mary F. Walrath, United States Bankruptcy Judge

 at the Court, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801 on

 December 17, 2019 at 11:30 a.m. (ET).

                    PLEASE TAKE FURTHER NOTICE that, (i) attached hereto as Exhibit A is a

 summary of compensation attributable to each professional of the Applicant that worked on the


 2
  Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Interim
 Compensation Order.

                                                      2
            Case 18-10601-MFW          Doc 2633     Filed 11/14/19     Page 3 of 4



above-captioned chapter 11 cases, (ii) attached hereto as Exhibit B is a summary of

compensation by project category, (iii) attached hereto as Exhibit C is an expense summary,

(iv) attached hereto as Exhibit D are the Applicant’s customary and comparable compensation

disclosures, (v) attached hereto as Exhibit E is the Budget for Cravath, Swaine & Moore LLP,

Bankruptcy Counsel to the Debtors, for the Period from July 1, 2019 through September 30,

2019 (the “Budget”) and the Staffing Plan for Cravath, Swaine & Moore LLP, Bankruptcy

Counsel to the Debtors, for the Period from July 1, 2019 through September 30, 2019 (the

“Staffing Plan”), (vi) attached hereto as Exhibit F is a summary of fees and hours budgeted

compared to fees and hours billed, (vii) attached hereto as Exhibit G are certain additional

disclosures related to the Interim Fee Application and (viii) attached hereto as Exhibit H is a

certification, wherein an attorney of the Applicant certifies to certain matters addressed in the

Interim Compensation Order.




                                               3
          Case 18-10601-MFW   Doc 2633   Filed 11/14/19   Page 4 of 4



            IF NO TIMELY OBJECTIONS ARE FILED TO THIS INTERIM FEE

APPLICATION, THE COURT, IN ACCORDANCE WITH THE TERMS OF THE INTERIM

COMPENSATION ORDER, MAY ENTER AN ORDER GRANTING THIS INTERIM FEE

APPLICATION WITHOUT A HEARING.

Dated: November 14, 2019          CRAVATH, SWAINE & MOORE LLP
       New York, New York
                                  /s/ Paul H. Zumbro
                                  Paul H. Zumbro (admitted pro hac vice)
                                  George E. Zobitz (admitted pro hac vice)
                                  Karin A. DeMasi (admitted pro hac vice)
                                  David A. Herman (admitted pro hac vice)
                                  Worldwide Plaza
                                  825 Eighth Avenue
                                  New York, NY 10019
                                  Telephone: (212) 474-1000
                                  Facsimile: (212) 474-3700

                                  Attorneys for the Debtors
                                  and Debtors in Possession




                                    4
